STEPHENSON, Justice,
dissenting.
I dissent from that portion of the majority opinion which holds that the hot-mix storage bins are used “directly” in the manufacturing process.
Prior to installation of the hot-mix storage bins, the respondent carried on a presumably profitable business of manufacturing hot asphalt, loading the manufactured product immediately into trucks for delivery to customers. In my view the manufacturing process was completed and the addition of the hot-mix storage bins was merely for the convenience of the respondent. These bins permitted respondent to store the hot asphalt for a period of time and obviated the necessity for immediate transportation to the customer. The bins at most improved the product somewhat by blending and thoroughly mixing the large and small particles of stone used in the hot asphalt according to respondent and presumably enhance the profit on the completed product. In my opinion, equipment placed in use in a manufacturing plant for the convenience of the taxpayer and enhancement of profit on a manufactured product does not qualify for the exemption provided for in KRS 139.170. As set out in the opinion of the Court of Appeals, the reason for the installation of the bins was “It makes a better mix, a more workable mix.” The thrust of the argument by respondent is not that the hot-mix storage bins are an integral part of the manufacturing process, but that these bins “improve the product.”
It is not argued by respondent that the hot-mix storage bins are an integrated part of the manufacturing process, thus “directly” used in the manufacturing. We do not have here the integrated plant theory which resolved the dispute in Schenley Distillers v. Commonwealth, ex rel. Luckett, Ky., 467 S.W.2d 598 (1971), and approved in Ross v. Greene & Webb Lumber Co., Inc., Ky., 567 S.W.2d 302 (1978).
The majority opinion takes the view that the product is unfinished before being placed in the hot-mix storage bin, concluding that the manufacturing process had not been completed. This is an untenable conclusion in view of the fact that the manufacturing process was carried on and the product sold with apparent satisfactory results before the installation of the bins.
I find no case where installation of machinery or equipment for the convenience of the taxpayer and an improvement of an already saleable product has been held tax exempt as being used “directly” in the manufacturing process. The practical effect of the majority opinion is that it effectively abolishes the limiting effect of “directly used in the manufacturing process” and gives tax exemption status to the installation of any equipment or machinery however casually related to the manufacturing process.
STERNBERG, J., joins in this dissent.